Per Curiam.
Suit by the assignees upon the assignment of a note. Averment that one of the makers was insolvent, &c., and that judgment had been duly recovered and execution issued and returned no property found, &c., as to the other. Answer, first, general denial; secondly, that diligence had not been used against the makers, &c.
Upon the trial the proof was, that one of the makers was insolvent. The record of a judgment against the other, and the memorandum thereon of the justice that *254an execution had issued and been returned no property found, was given in evidence. The execution itself does not appear to have been introduced nor accounted for. It was the best evidence.
R. A. Chandler, for the appellants.
I. A. Rice and A. A. Rice, for the appellees.
Per Curiam.—
The judgment is reversed with costs, Cause remanded, &c.